Citation Nr: 1403892	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-23 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a back disorder to include as secondary to pes planus with bilateral ankle pain.

2. Entitlement to service connection for a bilateral knee disorder to include as secondary to pes planus with bilateral ankle pain.

3. Entitlement to an initial rating in excess of 10 percent for pes planus with bilateral ankle pain.


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 2000 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Knox, Kentucky and St. Louis, Missouri. 

The issue of entitlement to service connection for acute joint pain has been raised by the record (available on Virtual VA), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral knee disorder to include as secondary to pes planus with bilateral ankle pain and the issue of entitlement to an initial rating in excess of 10 percent for pes planus with bilateral ankle pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a back disorder that had its clinical onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.             § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.     § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  
In December 2008 and June 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.		 § 3.159(c).  His service treatment records and VA treatment records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

A review of the Veteran's Virtual VA electronic file reveals no additional evidence relevant to his case.

The Veteran was afforded a VA examination in July 2011, in conjunction with his claim, and the examination report is of record.  The July 2011 examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The record satisfies 38 C.F.R. § 3.326 (2013). 

II. Service Connection

The Veteran contends that he has developed a back disability secondary to his service connected pes planus with bilateral ankle pain.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110.  The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.     §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, at 225. 

In this case, there is no current medical evidence showing a diagnosis of a back disorder.  As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and a back disorder.  Thus, service connection for the same is not warranted. 

June 2003 service treatment records note an acute upper back muscle strain as a result of the Veteran playing with his daughter.  The treating physician instructed the Veteran on stretches to aid his muscle strain and prescribed medication.  During February 2011 VA treatment, the Veteran complained of chronic back pain; there were no findings of a diagnosis of a back disorder.  In July 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any acquired back disability.  The Veteran stated that he had severe, weekly, low back pain lasting for hours at a time.  He also reported stiffness and that he was limited to walking one-quarter of a mile.  Gait was normal.  The examiner found no evidence of a back disorder.  Physical exam and x-rays were normal.  

While the record reflects complaints of back problems it does not show the presence of chronic back disability in service or post service.  The VA examination conducted for the purpose of identifying back pathology and its etiology was negative for abnormality.  Based on the above, pursuant to  38 U.S.C.A. §§ 1110, since the Veteran does not have a current back disability, for which service connection can be granted, the claim must be denied by operation of law. 


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

The Veteran was scheduled for VA pes planus and knee examinations in May 2012.  He failed to report.  A review of the claims file notes a different address of record for which the RO mailed notice of these VA examinations.  The notice was mailed to an address containing an unknown P.O. Box and the Veteran's listed street address, which included a different zip code than that which is of record.  See 38 C.F.R. § 3.1(q) (2013) (notification for VA purposes is a written notice sent to the claimant's last address of record).  The Board notes that the Veteran was also scheduled for a VA spine examination in July 2011 of which he did appear.  Notice was sent to his correct address of record.  Accordingly, because the May 2012 examination notice appears to have been sent to an incorrect address, the Board finds that the VA examinations should be re-scheduled. 

Remand is required for the RO to provide the Veteran with the previously requested VA examinations in order to adjudicate his claims.   See 38 U.S.C.A. § 5103A(d)  (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Notice of the examinations must be provided to the Veteran at the current address of record, as discussed above.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's current address.  All steps taken must be fully documented and associated with the claims file.

2. Then, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of any diagnosed bilateral knee disorder and to determine the severity of his pes planus condition.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

For each knee disorder found, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to service or was caused or aggravated by his service-connected pes planus with bilateral ankle pain.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in knee disability resulting from the aggravation.  

With regard to the pes planus with bilateral ankle pain, the examiner should address the nature, severity and manifestations of the disability.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

A complete rationale for all opinions expressed must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


